Citation Nr: 0031956	
Decision Date: 12/07/00    Archive Date: 12/12/00

DOCKET NO.  98-11 870A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder.

2.  Entitlement to service connection for a right ankle 
disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had verified active duty for training from July 
to December 1988 and verified active duty service from 
January to May 1991.  He had other unverified periods of 
military training in the Army Reserve.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied entitlement to service connection 
for a low back disorder and a right ankle disorder.  Both of 
such claims are the subject of the Remand which follows this 
decision.


FINDINGS OF FACT

1.  In an October 1995 rating decision from which the veteran 
did not perfect an appeal, the RO denied the veteran's claim 
of entitlement to service connection for a back disorder.

2.  Since the RO's October 1995 rating decision, new evidence 
has been submitted which bears directly and substantially on 
the issue of whether the veteran has current disability from 
a back disorder which is related to an in-service injury.



CONCLUSIONS OF LAW

1.  The RO's October 1995 rating decision which denied 
service connection for a back disorder is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2000).

2.  The veteran has submitted new and material evidence to 
reopen his claim for service connection for a back disorder.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).

Generally, a person who submits a claim for benefits under a 
law administered by the Secretary of the Department of 
Veterans Affairs (VA) has the burden of proof.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (1991).  The provision of 38 U.S.C.A. 
§ 5107 require the VA to assist the veteran in the 
development of his claim by obtaining relevant records and, 
where appropriate, providing the veteran a medical 
examination.

The veteran contends that he has current disability from a 
low back disorder which is related to an injury he sustained 
during a period of active duty in July 1992.

In a October 1995 rating decision, the RO denied the 
veteran's claim for service connection for a back disorder.  
The veteran did not file a notice of disagreement (NOD) or 
perfect an appeal of that disallowance of the claim.  The 
decision is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.302, 20.1103 (2000).  The claim can be reopened only 
with the submission of new and material evidence.  
38 U.S.C.A. § 5108 (West 1991).

As defined by regulation, new and material evidence means 
evidence not previously submitted to the agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

In considering whether a claim may be reopened, a two-step 
analysis must be performed.  First, the Board must determine 
whether the evidence submitted in support of reopening the 
claim since the last final disallowance of the claim is new 
and material.  If the Board determines that the veteran has 
produced new and material evidence, the claim is deemed to be 
reopened and the case must then be evaluated on the basis of 
all the evidence.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  See also Glynn v. Brown, 6 Vet. App. 523 (1994).  
For the limited purpose of determining whether to reopen a 
claim, the Board must generally accept new evidence as 
credible and entitled to full weight.  Justus v. Principi, 
3 Vet. App. 510 (1992).  The new and material evidence must 
be presented or secured since the time that the claim was 
finally disallowed on any basis, rather than since the time 
that the claim was last disallowed on the merits.  See Evans 
v. Brown, 9 Vet. App. 273 (1996) (a decision by an RO 
refusing, because of a lack of new and material evidence, to 
reopen a previously and finally disallowed claim, after 
having considered newly presented evidence, is a 
"disallowance" of a claim).  If new and material evidence 
has not been submitted, the Board does not need to address 
the merits of the claims.  Sanchez v. Derwinski, 2 Vet. App. 
330 (1992).

When service connection for a back disorder was denied in 
October 1995, the evidence in the record consisted of VA 
outpatient treatment records.  Some of such records, dated in 
May 1995, show that the veteran sought treatment with 
complaints of upper back pain.  He gave a history of an 
injury in 1992.  According to his history, he had had no 
problems until the prior two to three months.  His back pain 
was worse in the morning and with increased activity.  He 
denied heavy lifting.  He denied recent trauma.  The reported 
diagnosis was mild musculoskeletal neck pain.

In its October 1995 rating decision which denied entitlement 
to service connection for back disability, the RO's rating 
board reasoned that the record lacked a showing of chronic 
back disability.

In August 1997, the veteran requested that the claim be 
reopened.  The evidence received since the October 1995 
rating decision which denied the claim consists of lay 
statements, records of private medical treatment, VA 
outpatient treatment records, reports of VA examinations, and 
a transcript of the veteran's testimony before the 
undersigned Veterans Law Judge.

The veteran testified in March 2000 that he injured his back 
during a period of active duty for training in July 1992.  He 
stated that he fell out of a truck while wearing his 
rucksack.  He further stated that he twisted his back.  He 
was taken to an aid station and given medication.  He 
testified that he was relieved of field duties for the 
remainder of the period of active duty for training.

The veteran has submitted two lay statements which 
corroborate the veteran's claim that he injured his back in a 
fall from a truck during an exercise in July 1992.  One 
proponent of a statement witnessed the fall, and reported 
that the veteran immediately complained of back pain.  In the 
other statement, the veteran's executive officer reported 
that during the same exercise in July 1992, the veteran had 
complained of back pain after a fall from a truck.

Private treatment notes dated in July 1997 show that the 
veteran gave a history of injuring his back in 1992 when he 
reportedly fell from a truck.  An examination of the 
veteran's back was essentially normal, although he lacked 
some forward flexion.  An examiner reported a diagnosis of 
back pain of unknown etiology.

More recently dated VA outpatient records show that the 
veteran has complained of arthralgia in multiple joints.  
However, such records do not show that the veteran has 
current disability from a back disorder which is related to a 
disease or injury he incurred during his active military 
service.

The veteran underwent VA examinations in July 1999 and in May 
2000.  At the time of a July 1999 orthopedic examination, the 
veteran's complaints included generalized joint pains.  An 
examiner reported that the veteran had marked limitation of 
motion in the lumbar spine due to pain.  The reported 
diagnosis was lumbosacral strain with limitation of motion.  
During a neurological examination, the veteran's strength, 
reflexes and sensation were normal in his lower extremities.  
He was able to ambulate including heel walk, toe walk, tandem 
walk, and hop on either foot.  No complaint of pain in his 
back was noted.

During the May 2000 VA examination, the veteran gave a 
history of back injury from a fall from a truck.  On 
examination, his back had a flattened lordotic curve.  
Flexion was 75 degrees, extension was 10 degrees, left 
lateral flexion was 15 degrees with pain, right lateral 
flexion was 25 degrees with pain from 10 to 25 degrees.  
Right rotation was 30 degrees.  Left rotation was also 30 
degrees, with pain from 20 to 30 degrees.  There was 
tenderness to palpation over the lumbosacral area on the left 
and right.  There was no sciatic notch tenderness.  There 
were no abnormal neurological findings.  The pertinent 
diagnosis was joint pain with negative physical findings.

The veteran testified that he has had continuous symptoms of 
low back pain since the time of the claimed in-service back 
injury.  He suggested that there are records of his in-
service medical treatment which have not been obtained and 
considered.  He also indicated that he had been treated for 
back pain at a VA medical facility soon after his separation 
from service.  The claims file does not contain any record of 
such treatment.

The Board has reviewed the entire record.  The evidence 
received after the RO's October 1995 is new in the sense that 
it had not been previously considered by agency 
decisionmakers.  Such evidence is also material, as it tends 
to show that the veteran may have current disability from a 
back disorder which may be related to an in-service back 
injury.  As new and material evidence has been received, the 
claim for service connection for a low back disorder is 
reopened.


ORDER

The claim for service connection for a low back disorder is 
reopened.


REMAND

The veteran has testified that records were made regarding 
his treatment after a back injury in July 1992 while he was 
on active duty for training.  The RO has attempted to secure 
medical records from the veteran's Army reserve unit.  The 
second request was returned with a note that the unit became 
inactive in October 1994 and that no records were available.  
It is unclear from the file that an attempt was made to 
secure such records from other possible sources, to include 
the U.S. Army Reserve Personnel Center.

The veteran also testified that he sought treatment for back-
related symptoms at the VA Medical Center in Albuquerque as 
early as 1992.  In its first request for VA treatment 
records, the RO requested records dating from July 1994.  An 
effort should be made to secure earlier treatment records, as 
such records may substantiate continuity of symptomatology of 
a low back disorder.

Finally, with respect to the claim for service connection for 
a back disorder, the veteran's active duty service during 
July 1992 has not been verified.  An effort must be made to 
verify such service.

The veteran also contends that he has current disability from 
a right foot disorder, claimed in August 1997 to be a right 
ankle disorder, which he incurred from an injury he sustained 
during his active military service in March 1991 in Friedberg 
Germany.  His service medical records document a right foot 
injury treated at the Friedberg Health Center in March 1991.  
A July 1994 VA outpatient treatment record indicates that the 
veteran sustained a right foot strain in a softball game. 
Post-service medical records show right ankle pain.  During a 
May 2000 VA examination, the veteran had tenderness to 
palpation over the lateral malleolus.  A VA orthopedic 
examination is necessary to determine the character and 
etiology of the veteran's right foot and ankle complaints.  

Pursuant to this remand, the RO will be scheduling a VA 
examination.  The veteran is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the claim, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2000).

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should verify with the service 
department whether the veteran was on 
military duty in Panama in July/August 
1992. 

2.  The RO should ask the veteran to 
submit copies of his Orders or any other 
documents in his possession pertaining to 
his Reserve training in Panama in 1992.

3.  The RO should attempt to obtain from 
all possible sources, any additional 
service medical records, particularly any 
such records generated during the claimed 
period of active duty for training in 
July 1992.  This should include a request 
to the U.S. Army Reserve Personnel 
Center, if such request has not been made 
previously.

4.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for a low 
back disorder and/or a right foot 
disorder after active duty service.  He 
should also be asked to provide the 
approximate dates of such treatment.  The 
RO should take all necessary steps to 
obtain all such records not currently 
associated with the claims file.

5.  The veteran should be afforded a VA 
orthopedic examination.  The purpose of 
the examination is determine whether he 
has a low back or right foot/ankle 
disorder, and, if so, whether any such 
disorder is related to his military 
service.  The examiner should identify by 
diagnosis any back disorder.  If a back 
disorder is diagnosed, the examiner 
should express an opinion whether it is 
as likely as not that the back disorder 
identified is related to the claimed in-
service back injury from a fall in July 
1992.  The examiner should also identify 
by diagnosis any right foot or ankle 
disorder.  If a right foot or ankle 
disorder is diagnosed, the examiner 
should express an opinion whether it is 
as likely as not that the right foot or 
ankle disorder identified is related to 
the March 1991 foot injury the veteran 
sustained in service.  Any indicated 
diagnostic tests or studies should be 
performed.  The claims file must be made 
available to the examiner.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the claims for 
service connection for a low back 
disorder and a right foot disorder.

7.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals



 

- 10 -



- 1 -


